TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 28, 2022



                                     NO. 03-21-00369-CV


                              In the Matter of B. D. P., Appellant




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order of commitment signed by the trial court on May 20, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order of commitment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.